DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/04/2020 has been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 12-15 and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Kien at al (U.S. Patent Pub. No. 2014/0366702) hereinafter Kien in view of Formon (U.S. Patent Pub. No. 2003/0172785).


    PNG
    media_image1.png
    611
    551
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    581
    694
    media_image2.png
    Greyscale

such that the side edges of the plurality of adjacent anvil blocks are not aligned along a longitudinal axis that is parallel with the longitudinal cylinder axis.
Formon teaches it is old and well known in the art of web perforating devices to incorporate a pivotable anvil head (80) with anvils (40) with a plurality of anvil blocks (43)(Figures 1 and 5-7) and wherein a portion of the plurality of anvil blocks are offset  from one another along a longitudinal cylinder axis such that the side edges of the plurality of adjacent anvil blocks are not aligned along a longitudinal axis that is parallel with the longitudinal cylinder axis (Figure 1; Examiner notes the anvil blocks are not linearly aligned along the longitudinal axis, as the back left anvil 40 (rear) and the front right anvil (front) allow for incremental placement of anvils in-between).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Kien to incorporate the teachings of Formon to provide the anvils as offset longitudinally. In doing so, it allows for different perforations of the work piece, in this instance a helical pattern, as desired by the user (Paragraph 0004).

Regarding claim 3, the modified device of Kien teaches wherein the anvil bead comprises an anvil tip and the blade comprises a blade tip wherein the overlap distance between the anvil tip and the blade tip is from about .0001 inches to about .01 inches (Kien Paragraph 0069).

Kien also teaches it is old and well known to incorporate increasing the overlap between the blade 20 and the anvil 16, the perforations 22 generally become more pronounced, more visible, crisper and longer.  By decreasing the overlap between the blade 20 and the anvil 16, the perforations 22 generally become less pronounced, less visible, shorter, and the bond 23 becomes wider and thus stronger (Paragraph 0069).
One of ordinary skill in the art would have good reason to pursue overlap distances which are known to be useful for a particular cutting function. There are a finite number of possible overlap distances which pertain to a perforating apparatus and allow for the overlap to create a perforated edge and allow for the proper function. Thus, it would have been obvious to a person of ordinary skill in the art to try any reasonable overlap distance in an attempt to provide an improved perforation on the workpiece, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp with a reasonable expectation of success. KSR Int' l Co. V. Teleflex Inc. 550 U.S. _, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).

Regarding claim 6, Kien teaches wherein the anvil bead is made from steel (Paragraph 0070).
Regarding claim 12, Kien teaches wherein the traversing web (14) is positioned tangentially with respect to the outer cylindrical surface (30) as the traversing web passes between the cylinder (12)and the blade (20)(Figure 2).
about a 90 degree angle when formed on the outer edge of 16 and in relation to the circumferential surface 30).
Regarding claim 14, Kien teaches the anvil beads on the plurality of anvil blocks form a helix about the outer circumferential surface of the cylinder, wherein the helix has a helix angle, wherein the helix angle is from 1 degrees to about 10 degrees from the longitudinal cylinder axis (Paragraph 0082).
Regarding claim 15, the device of Kien provides when used with a blade 20 positioned substantially parallel to cylinder axis 24, the helically mounted anvil 16 can reduce the number of simultaneous interaction points 26 at a given period in time between the anvil 16 and the blade 20 (Paragraph 0082; Examiner notes Figure 8 Appears to show a possible 9-10 contact points on the uppermost anvil bead but it is unclear if this is a full cutting cycle, as noted by the perforated line 21 showing 11).
The device of Kien does not provide the specifics of the helix angle provides for from about 4 to about 10 contact points between the anvil bead and the blade.
One of ordinary skill in the art would have good reason to pursue a reduction in contact points between the anvil and blade which are known to be useful for a particular cutting function. There are a finite number of possible contact points which pertain to perforating device and allow for the perforating device to perforate the work piece providing proper function. Thus, it would have been obvious to a person of ordinary skill in the art to try any reasonable number of reduced contact points in an attempt to provide an improved perforating apparatus, as a person with ordinary skill has good 

Regarding claim 21, Kien teaches wherein each of the plurality of anvil blocks comprise one or more anvil block segments (Figure 6)
Regarding claim 22, Kien teaches wherein one or more of the plurality of anvil blocks are disposed radially about an outer circumferential surface (Figure 2).
Regarding claim 23, Kien teaches wherein the web is at least one of bath tissue and towel tissue (Paragraph 0081)
Regarding claim 24, Kien teaches wherein the web (14) comprises a longitudinal web axis (A1) wherein the longitudinal web axis is substantially parallel to a machine direction MD (Figure 1 and annotated Figure 2 below).

    PNG
    media_image3.png
    629
    619
    media_image3.png
    Greyscale

.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kien at al (U.S. Patent Pub. No. 2014/0366702) in view of Formon (U.S. Patent Pub. No. 2003/0172785) as applied to claim 1 above, and further in view of Slovut (U.S. Patent Pub. No. 2016/0271824).
Regarding claim 2 the modified device of Kien teaches all of the elements of the current invention except wherein the blade oscillates in a direction parallel to the central longitudinal axis.
Slovut teaches it is old and well known in the art of perforating apparatus to incorporate a blade (18) that oscillates in a direction parallel to the central longitudinal axis (Paragraph 0059).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the device of Kien to incorporate the teachings of Slovut to provide oscillating movement of the blade. Doing so prevents extra or uneven wear on the equipment (paragraph 0059).

Claims 4, 5, 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kien et al (U.S. Patent Pub. No. 2014/0366702) in view of Formon (U.S. Patent Pub.  as applied to claim 1 above, and further in view of Wagner (U.S. Patent Pub. No. 2004/0182213).
Regarding claim 4, the modified device of Kien does not provide wherein the anvil bead comprises an anvil tip, and wherein the anvil bead distance from the outer circumferential surface to the anvil tip is from about 0.2 inches to about 0.6 inches.
Wagner teaches it is old and well known in the art of rotary perforating devices to incorporate an anvil (16) and an anvil bead (32) wherein the anvil bead comprises an anvil tip (46), and wherein the anvil bead distance from the outer circumferential surface (52) to the anvil tip is from 0.5 cm-2.1 cm (Paragraph 0031; Examiner notes .5 cm-2.1 cm is approximately 0.2 inches-1.0 inches).
One of ordinary skill in the art would have good reason to pursue anvil bead distances which are known to be useful for a particular cutting function. There are a finite number of possible distances which pertain to a perforating device and allow for the cutting function. Thus, it would have been obvious to a person of ordinary skill in the art to try any reasonable distance in an attempt to provide an improved perforating function for thecutting device, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp with a reasonable expectation of success. KSR Int' l Co. V. Teleflex Inc. 550 U.S. _, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).

Regarding claim 5, the modified device of Kien does not teach wherein the anvil bead comprises an anvil height, wherein the anvil bead height is from about 9.1 inches to about 0.4 inches.

One of ordinary skill in the art would have good reason to pursue anvil bead distances which are known to be useful for a particular cutting function. There are a finite number of possible distances which pertain to a perforating device and allow for the cutting function. Thus, it would have been obvious to a person of ordinary skill in the art to try any reasonable distance in an attempt to provide an improved perforating function for thecutting device, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp with a reasonable expectation of success. KSR Int' l Co. V. Teleflex Inc. 550 U.S. _, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).

Regarding claim 7, the modified device of Kien does not teach wherein the anvil block and the anvil bead are made from the same material.
Wagner teaches it is old and well known in the art of perforating devices to incorporate a roll (16) made of steel (Figure 1 and Paragraph 0020) and wherein the knives (32) are formed into or are integral to the roll (16) (Paragraph 0016; Examiner notes that if the roll is made of steel and the knife 32 is formed into the roll, the knife 32 may be of the same material).
Wagner does not provide the block and the anvil bead are from the same material.


Regarding claim 8, the modified device of Kien does not teach wherein the outer circumferential surface has a cylinder radius of from about 2.5 inches to about 8 inches (Figure 1).
Wagner teaches it is old and well known in the art of perforating devices to incorporate to provide a roll (14) with a diameter of almost any desired dimension, specifically between 2 and 20 inches (Paragraph 0017).
One of ordinary skill in the art would have good reason to pursue diameters which are known to be useful for a particular cutting function. There are a finite number of possible diameters which pertain to a rotary cutting device and allow for the cut to rotate providing the cutting function. Thus, it would have been obvious to a person of ordinary skill in the art to try any reasonable diameter in an attempt to provide an improved cutting function for the perforating device, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp with a 

Regarding claim 9, the modified device of Kien does not teach wherein an outer surface of the anvil block has an anvil block radius of from about 3.5 inches to about 9 inches.
Wagner teaches it is old and well known in the art of perforating devices to incorporate to provide a roll (14) with a diameter of almost any desired dimension, specifically between 2 and 20 inches (Paragraph 0017).
One of ordinary skill in the art would have good reason to pursue diameters which are known to be useful for a particular cutting function. There are a finite number of possible diameters which pertain to a rotary cutting device and allow for the cut to rotate providing the cutting function. Thus, it would have been obvious to a person of ordinary skill in the art to try any reasonable diameter in an attempt to provide an improved cutting function for the perforating device, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp with a reasonable expectation of success. KSR Int' l Co. V. Teleflex Inc. 550 U.S. _, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).(Examiner notes the anvil block of Kien is flush with the anvil, the diameters of both would be approximately the same)

Regarding claim 10, the modified device of Kien teaches wherein the anvil bead comprises an anvil tip (26)(Kien Figure 2). 

Wagner teaches it is old and well known in the art of perforating devices to incorporate to provide a roll (14) with a diameter of almost any desired dimension, specifically between 2 and 20 inches (Paragraph 0017).
One of ordinary skill in the art would have good reason to pursue diameters which are known to be useful for a particular cutting function. There are a finite number of possible diameters which pertain to a rotary cutting device and allow for the cut to rotate providing the cutting function. Thus, it would have been obvious to a person of ordinary skill in the art to try any reasonable diameter in an attempt to provide an improved cutting function for the perforating device, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp with a reasonable expectation of success. KSR Int' l Co. V. Teleflex Inc. 550 U.S. _, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).

Claims 11 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kien at al (U.S. Patent Pub. No. 2014/0366702) in view of Formon (U.S. Patent Pub. No. 2003/0172785) as applied to claim 1 above, and further in view of Baggot (U.S. Patent Pub. No. 2008/0028902).
Regarding claim 11, the modified device of Kien does not teach wherein the traversing web maintains a machine direction strain of from about 0.5% to about 10% as the traversing web passes between the cylinder and the blade.

Baggot does not provide a machine direction strain of from about 0.5% to about 10% as the traversing web passes between the cylinder and the blade.
One of ordinary skill in the art would have good reason to pursue strains on a work piece which are known to be useful for a particular cutting function. There are a finite number of strain percentages which pertain to a cutting device and allow for the perforating function. Thus, it would have been obvious to a person of ordinary skill in the art to try any reasonable work piece strain in an attempt to provide an improved perforating function for the rotary cutter, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp with a reasonable expectation of success. KSR Int' l Co. V. Teleflex Inc. 550 U.S. _, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).

Regarding claim 16, the modified device of Kien teaches all of the elements of the claimed invention except wherein the traversing web passes between the cylinder and the blade at a web speed of about 700 m/min.
Baggot teaches it is old and well known in the art of perforating apparatus to incorporate a web speed up to a maximum of 1500m/min (Paragraph 0059).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the device of Kien to incorporate the teachings of Baggot to provide workpiece web speed of about 700m/min. In doing so, it 

Regarding claim 17, the modified device of Kien teaches wherein the anvil bead rotates at an anvil bead speed, wherein the anvil bead speed is greater than the web speed (Kien Paragraph 0084; Examiner notes the web speed can be run at a speed lower than the anvil cylinder 12 and thus, the anvil beads which rotate on anvil cylinder 12 must also rotate at a speed greater than the web speed).
Regarding claim 18, the modified device of Kien teaches wherein the anvil bead rotates at an anvil bead speed, wherein the anvil bead speed is less than the web speed (Kien Paragraph 0087; Examiner notes the web speed can be run at a higher speed than the anvil cylinder 12 and thus, the anvil beads which rotate on anvil cylinder 12 must also rotate at a speed less than the web speed).

Claims 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Kien at al (U.S. Patent Pub. No. 2014/0366702) hereinafter Kien in view of Formon (U.S. Patent Pub. No. 2003/0172785).
Regarding claim 26, Kien teaches an apparatus comprising a cylinder (12) comprising a longitudinal cylinder axis (24) and an outer circumferential surface (32), wherein the outer circumferential surface defines a plurality of recessed portions (Examiner notes there must be a recess occupied by the anvil blocks to allow for the anvil blocks to be positioned) and wherein the cylinder rotates about the longitudinal cylinder axis (Figure 2 and Paragraph 0065); a plurality of anvil blocks (16,29) some angle with respect to the work piece as shown in Figure 2) wherein the traversing web is perforated as the web passes between the anvil bead and the blade forming a shaped line of weakness (21)(Figure 1), wherein the cylinder comprises a cylinder diameter (D1) with respect to the longitudinal cylinder axis (See annotated Figure 2 below; Examiner notes the axis is the center point of anvil 12) wherein the anvil block comprises an anvil block surface, the anvil block surface has an anvil block diameter (D2)(See annotated Figure 2 below) with respect to the longitudinal cylinder axis, wherein the anvil bead comprises an anvil bead tip (26) the anvil bead tip having an anvil bead diameter (D3) with respect to the longitudinal cylinder axis. 
Regarding claim 26 Kien does not teach wherein the plurality of anvil blocks are offset  from one another along the longitudinal cylinder axis such that the side edges of the plurality of adjacent anvil blocks are not aligned along a longitudinal axis that is parallel with the longitudinal cylinder axis.
Formon teaches it is old and well known in the art of web perforating devices to incorporate a pivotable anvil head (80) with anvils (40) with a plurality of anvil blocks (43)(Figures 1 and 5-7) and wherein a portion of the plurality of anvil blocks are offset  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Kien to incorporate the teachings of Formon to provide the anvils as offset longitudinally. In doing so, it allows for different perforations of the work piece, in this instance a helical pattern, as desired by the user (Paragraph 0004).

Regarding claim 26, Kien in view of Formon does not provide wherein the difference of the cylinder diameter and the anvil block diameter is from about 0.3 inches to about 1.2 inches, wherein the difference of the cylinder diameter and the anvil bead diameter is from about 0.4 inches to about 1.7 inches, and wherein the difference of the anvil bead diameter and the anvil block diameter is from about 0.2 inches to about 0.6 inches.
Wagner teaches it is old and well known in the art of perforating devices to incorporate to provide a roll (14) with a diameter of almost any desired dimension, specifically between 2 and 20 inches (Paragraph 0017) and anvil bead (32) comprises an anvil bead height (h3), wherein the anvil bead height is from about 0.5 cm-2.1 cm (Paragraph 0031; Examiner notes 0.5 cm-2.1 cm is approximately 0.2 inches-1.0 inches).


    PNG
    media_image4.png
    617
    597
    media_image4.png
    Greyscale

Regarding claims 27 and 28 the modified device of Kien does not teach wherein the difference if the cylinder diameter to the anvil block diameter is from about 0.4 inches to about 0.1 inches or wherein the difference of the anvil bead diameter and the anvil block diameter is 0.5 inches to about 0.8 inches.

One of ordinary skill in the art would have good reason to pursue diameters which are known to be useful for a particular cutting function. There are a finite number of possible diameters which pertain to a rotary cutting device and allow for the cut to rotate providing the cutting function. Thus, it would have been obvious to a person of ordinary skill in the art to try any reasonable diameter in an attempt to provide an improved cutting function for the perforating device, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp with a reasonable expectation of success. KSR Int' l Co. V. Teleflex Inc. 550 U.S. _, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).

Regarding claim 29, Kien teaches a perforating apparatus (10) the apparatus comprising a cylinder (12) comprising a longitudinal cylinder axis (24) and an outer circumferential surface (30), wherein the outer circumferential surface defines a plurality of recessed portions(Figure 2; Examiner notes there must be a recess in which the anvil blocks may occupy), and wherein the cylinder rotates about the longitudinal cylinder axis(Paragraph 0065); a plurality of anvil blocks (16,,29) removably connected with the plurality of recessed portions(Paragraph 0066), wherein each of the plurality of anvil some angle with respect to the web 14), wherein the traversing web is perforated as the web passes between the anvil bead and the blade forming a shaped line of weakness (21)(Figure 1), wherein the cylinder comprises a cylinder radius with respect to the longitudinal cylinder axis, wherein the anvil bead 
Regarding claim 29 Kien does not teach wherein a portion of the plurality of anvil blocks are offset  from one another along the longitudinal cylinder axis such that the side edges of the plurality of adjacent anvil blocks are not aligned along a longitudinal axis that is parallel with the longitudinal cylinder axis.
Formon teaches it is old and well known in the art of web perforating devices to incorporate a pivotable anvil head (80) with anvils (40) with a plurality of anvil blocks (43)(Figures 1 and 5-7) and wherein a portion of the plurality of anvil blocks are offset  from one another along a longitudinal cylinder axis such that the side edges of the plurality of adjacent anvil blocks are not aligned along a longitudinal axis that is parallel with the longitudinal cylinder axis (Figure 1; Examiner notes the anvil blocks are not linearly aligned along the longitudinal axis, as the back left anvil 40 (rear) and the front right anvil (front) allow for incremental placement of anvils in-between).


Regarding claim 29, Kien in view of Formon does not teach an anvil bead radius with respect to the longitudinal cylinder axis, and wherein the difference of the cylinder radius and the anvil bead radius is from about 0.2 inches to about 0.85 inches.
Wagner teaches it is old and well known in the art of perforating devices to incorporate to provide a roll (14) with a diameter of almost any desired dimension, specifically between 2 and 20 inches (Paragraph 0017) and anvil bead (32) comprises an anvil bead height (h3), wherein the anvil bead height is from about 0.5 cm-2.1 cm (Paragraph 0031; Examiner notes 0.5 cm-2.1 cm is approximately 0.2 inches-1.0 inches).
One of ordinary skill in the art would have good reason to pursue diameters which are known to be useful for a particular cutting function. There are a finite number of possible diameters which pertain to a rotary cutting device and allow for the cut to rotate providing the cutting function. Thus, it would have been obvious to a person of ordinary skill in the art to try any reasonable diameter in an attempt to provide an improved cutting function for the perforating device, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp with a .

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD D CROSBY JR whose telephone number is (571)272-8034.  The examiner can normally be reached on Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD D CROSBY JR/  04/14/2021Examiner, Art Unit 3724                                                                                                                                                                                                        
/STEPHEN CHOI/Primary Examiner, Art Unit 3724